Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

1. Parties: This Separation Agreement and General Release of Claims
(“Agreement”) is between Jonathan Neuman (“you” or “your”) and Imperial
Holdings, Inc. (“Imperial”), a Florida corporation, (collectively with its
parent, subsidiaries, affiliates, divisions, related entities, successors and
predecessors in interest, assigns, agents, shareholders, officers, , directors,
employees, agents and attorneys acting on behalf of Imperial, the “Company”).
You and the Company are each hereinafter sometimes referred to individually as a
“Party” and collectively as the “Parties.”

 

2. Effective Date: This Agreement shall be effective immediately upon execution
of this Agreement by both Parties.

 

3. Resignation: You agree to resign from employment with the Company (including
all subsidiaries and affiliates) effective on the date that you sign this
Agreement and to submit a formal letter of resignation to the Company in the
form attached hereto as Exhibit A. You further agree to resign as a member of
the Board of Directors of the Company (including all subsidiaries and
affiliates) on the date that you sign this Agreement and to submit a formal
letter of resignation to the Board of Directors in the form attached hereto as
Exhibit B.

 

4. Termination of Executive Employment and Severance Agreement: The Parties
agree that the Executive Employment and Severance Agreement dated September 29,
2010 (hereinafter “the Employment Agreement”) and the Letter of Understanding
Concerning Voluntary Leave of Absence dated January 27, 2012 (the “Leave of
Absence Agreement”) will both terminate upon the effective date of your
resignation from employment (as specified in Section 3 above) and that the
rights and obligations of each Party under the Employment Agreement and the
Leave of Absence Agreement will be extinguished as of that date. The Parties
further agree that the terms of your separation from employment and your
relationship with the Company after your resignation shall thereafter be
governed by this Agreement.

 

5. Bank Accounts, Licenses, and Authority: After your resignation from the
Company (as specified in Section 3 above) the Company no longer has the
authority to use your name or your signature stamp for any purpose whatsoever.
Within seven days after your resignation of your employment, the Company will
notify the appropriate parties, such as its banks and licensors, that you no
longer work for the Company and that the Company no longer has the authority to
use your name or your signature stamp for any purpose whatsoever.

 

6. Separation Payment: In consideration of your execution of this Agreement and
your compliance with its terms and conditions, including, but not limited to,
the execution of Exhibits A and B, the Company agrees to pay you the total gross
amount of $1,400,000.00, less required income tax withholding and FICA tax
withholding. This amount will be referred to as the “Separation Payment” in this
Agreement. You agree that if at any time you should return to the Company as a
director, officer, employee, consultant, advisor or in any other capacity, you
will return to the Company within ten (10) calendar days of obtaining such
position the net amount of the Separation Payment that you received after the
required withholding as provided in this paragraph.

 

1



--------------------------------------------------------------------------------

The Company will pay you the Separation Payment in a single lump sum payment.
The Separation Payment will be deposited in escrow on the date of this
Agreement, and will be held in escrow by the Company’s counsel, Latham & Watkins
LLP. Within three (3) calendar days after the date that you return both this
signed Agreement and signed Exhibits A and B to the Company, Latham & Watkins
LLP will transfer the Separation Payment to a bank account identified by you.
The Separation Payment will be reported on an IRS Form W-2 for 2012.

In the event the Internal Revenue Service or any other taxing authority
challenges the Parties’ tax treatment of the Separation Payment or otherwise
imposes additional taxes on you as a result of the Separation Payment, you shall
bear your own risk of the tax consequences and shall hold harmless the Company
for tax consequences incurred by you based on the tax treatment of the
Separation Payment.

 

7. Release of Claims:

 

  a. Claims Released. In consideration for the Separation Payment described in
this Agreement, you release and give up any and all claims, whether known or
unknown, which you could make or assert against the Company, from the beginning
of time up through the date that you sign this Agreement, except as provided in
subsection 7(C) below. This Release includes, but is not limited to:

 

  1. Any and all claims for discrimination, harassment or retaliation under any
federal, state, county or other local statute, law, ordinance and regulation.
Some examples are: Title VII of the Civil Rights Act of 1964; Americans with
Disabilities Act (“ADA”); Genetic Information Nondiscrimination Act (“GINA”); 42
U.S.C. §1981 (“Section 1981”); Fair Labor Standards Act; Florida Civil Rights
Act (“FCRA”); Florida Whistleblower’s Act; Florida Worker’s Compensation
Retaliation statute (§440.205, Florida Statutes), and Article VI of the Palm
Beach County Code.

 

  2. Any and all claims concerning leaves of absence under any federal, state,
county, or other local statute, law, ordinance and regulation. Some examples
are: the Family and Medical Leave Act (“FMLA”); Uniform Services Employment and
Reemployment Rights Act of 1994 (“USERRA”); and Florida National Guard leave
statute.

 

  3. Any and all claims under any federal, state, county or other local statute,
law, ordinance and regulation, or under the United States and Florida
Constitutions.

 

  4.

Any and all claims for breach of contract (express or implied); breach of the
Employment Agreement; breach of a covenant of good faith and fair dealing;
wages, future wage loss; employee benefits; bonuses or commissions; retaliation;
retaliatory or wrongful discharge; negligent

 

2



--------------------------------------------------------------------------------

  hiring, supervision or retention; defamation, slander or libel; fraud;
misrepresentation; intentional or negligent infliction of emotional distress;
negligence; assault; battery; attorneys’ fees and costs; penalties; damages of
all types (e.g., punitive damages, liquidated damages, compensatory damages, and
emotional distress damages); and any other claims about or related to your
employment with the Company, your separation from employment from the Company or
your service as a Director of the Company.

 

  5. Any and all rights or claims to seek or recover money damages or other
relief for yourself personally if you file or participate in a charge or
complaint with any federal, state, county or other local administrative agency.

 

  b. Unknown Claims. You understand that you are releasing claims that you may
not know about. You acknowledge that this is your knowing and voluntary intent.

 

  c. Claims Not Released. You acknowledge that you are not releasing: any claim
that relates to any rights you might have to file a claim for workers’
compensation benefits or to vested benefits under any Company sponsored Employee
Retirement Plan, such as a 401(k) plan; your right to file an administrative
charge with a government agency or to participate, cooperate, assist or testify
in an investigation or proceeding with any such charge; any rights or claims
that may arise after this Agreement is signed; any rights or claims that by law
cannot be released in this Agreement; any rights or claims related to the
validity of or to enforce this Agreement; or any rights and claims you might
have as a shareholder of the Company.

 

8. The Company agrees that, in consideration of this Agreement, it hereby
waives, releases and forever discharges any and all claims and rights, whether
known or unknown, which it ever had, now has or may have against you, based on
any act, event or omission occurring before you execute this Agreement arising
out of, during or relating to your employment or services with the Company or
the termination of such employment or services. This waiver and release
includes, but is not limited to, any claims which could be asserted now or in
the future, under: common law, including, but not limited to, breach of express
or implied duties, wrongful termination, defamation, or violation of public
policy; any policies, practices, or procedures of the Company; the Employment
Agreement; any federal or state statutes or regulations; any provision of any
other law, common or statutory, of the United States, Florida or any applicable
state.

 

  a. Claims Not Released. The Company acknowledges that it is not releasing any
rights or claims that may arise after this Agreement is signed; any rights or
claims that by law cannot be released in this Agreement; or any rights or claims
related to the validity of or to enforce this Agreement.

 

3



--------------------------------------------------------------------------------

9. Indemnification: With respect to your acts or failures to act during your
employment in your capacity as an officer, employee or agent of the Company or
any of its affiliates, you shall be entitled to indemnification from the
Company, and to liability insurance coverage (if any) on the same basis as other
officers of the Company. You shall be fully indemnified by the Company, and the
Company shall pay your related expenses (including attorneys’ fees and expert
costs) when and as incurred (and within 30 days of the fees and expenses being
invoiced in compliance with the procedure set forth in Section 10 below), all to
the fullest extent permitted by law and in advance of the final disposition of
any civil, administrative, or criminal suit, action or proceeding, regardless of
whether such suit, action or proceeding occurs in a court, administrative, or
arbitral forum, including, but not limited to, the pending lawsuits and
investigations listed on Exhibit C to this Agreement. Notwithstanding the
foregoing, you shall not be entitled to any indemnification if, following any
appeal whether compulsory or discretionary, a final judgment or other final
adjudication establishes that any act or omission by you was material to the
cause of action so adjudicated and that such act or omission constituted: (a) a
criminal violation, unless you had reasonable cause to believe that your conduct
was lawful or had no reasonable cause to believe that such conduct was unlawful,
(b) a transaction from which you personally derived an improper financial
benefit that was not disclosed to the Company, or (c) willful misconduct or a
conscious and reckless disregard for the best interests of the Company. In
addition, if you are adjudged not entitled to indemnification, then you shall
repay to the Company the aggregate of all expenses paid by the Company on your
behalf under this Section with respect to the act or omission for which
indemnification is not available. Repayment shall be made within 30 days, or
within such other time as agreed to by the Parties. The termination of any
action, suit, or proceeding by judgment, order, settlement, conviction or plea
of nolo contendre or its equivalent, shall not of itself, create a presumption
that you had no reasonable cause to believe that your conduct was lawful.

 

10. Reimbursement of Legal Expenses: To the extent you seek indemnification of
expenses (including attorneys’ fees and expert costs) pursuant to the provisions
of the foregoing Section 9, you agree that you and/or your attorneys will
provide invoices of reasonable detail to the relevant insurance carrier
providing director and officer coverage (“D&O Carrier”), in a good faith effort
to satisfy the requirements of the D&O Carrier. The Parties agree that if the
D&O Carrier requires any such invoice to contain descriptive entries regarding
the preparation, defense or resolution of the matters for which indemnification
is being sought under to Section 9, including, but not limited to the pending
lawsuits and investigations listed on Exhibit C hereto, you may mark such
invoices as “Privileged Information” and submit such invoices directly to the
D&O Carrier. In the event you mark an invoice Privileged Information, you agree
to submit a redacted copy of such invoice, without descriptive entries, to the
Company at the same time that you submit invoices to the D&O Carrier. For any
invoices submitted to the Company prior to the Effective Date of this Agreement
for expenses in connection with the matters listed in Exhibit C, you agree to
re-submit such invoices directly to the D&O Carrier in the manner described in
this Section within twenty (20) days of the Effective Date of this Agreement.

 

11.

Company Assistance: The Company has no ongoing obligation to assist, cooperate
and/or provide any materials in connection with your defense in any matter,
except provided that

 

4



--------------------------------------------------------------------------------

  for a period of twelve months from the date of this Agreement, you and your
attorneys will have access to your emails and electronic data, sent and
received, in the same or similar manner in which you have had access to date.

 

12. Non-Disparagement:

 

  a. You agree that you will not disparage or encourage or induce others to
disparage the Company, its senior officers and directors. Nothing contained in
this paragraph shall or is intended to preclude you from testifying truthfully
pursuant to any valid subpoena, court order, government or regulatory
investigation or request, other judicial, administrative or legal process or
otherwise as required by law, or from truthfully testifying or providing
information in connection with a defense to any state or federal court or
regulatory agency. You agree that you will notify the Company in writing as
promptly as practicable after receiving any request for testimony or information
in response to a subpoena, court order, regulatory request, other judicial,
administrative or legal process or otherwise as required by law, regarding the
anticipated testimony or information to be provided and at least ten (10) days
prior to providing such testimony or information (or, if such notice is not
possible under the circumstances, with as much prior notice as is possible).

 

  b. The Company agrees that its senior officers and directors will not
disparage or encourage or induce others to disparage you. Nothing in this
paragraph shall or is intended to preclude the Company from providing truthful
testimony and information pursuant to any valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, or in presenting a defense to any state or federal
regulatory agency.

 

  c. A breach of this provision shall not be considered a material breach of the
Agreement.

 

13. Non-Solicitation: For a period of 24 months after the Effective Date of this
Agreement, you shall not directly or indirectly, without the prior written
consent of the Company:

 

  a. solicit any existing client of the Company (as of the date of this
Agreement) to terminate and/or cancel the client’s relationship with the
Company;

 

  b. solicit any existing vendor of the Company (as of the date of this
Agreement) to terminate and/or cancel the vendor’s relationship with the
Company; or

 

  c. solicit, induce or otherwise offer employment or engagement as an
independent contractor to, or engage in discussions regarding employment or
engagement as an independent contractor with, any person who, as of the date of
the Agreement, serves or served as an employee, commissioned salesperson or
consultant of the Company, unless such person has either (i) been released by
the Company from his or her employment, engagement or other relationship with
the Company or (ii) has not otherwise been employed by the Company for a period
of at least six months (it being understood that clauses (i) and (ii) shall not
affect the Company’s ability to enforce the terms of non-competition agreements
entered into by any such person with the Company).

 

5



--------------------------------------------------------------------------------

14. Confidential Information. You acknowledge that during the term of your
employment and as a Director, you received and had access to Confidential
Information and trade secrets (as defined under applicable law) of the Company.
You agree that you will not for a period of twenty-four (24) months after the
Effective Date with respect to Confidential Information, and forever with
respect to trade secrets, directly or indirectly disclose any Confidential
Information or trade secrets to any person or entity, use or disclose any
Confidential Information or trade secrets for any purpose, or duplicate (whether
on paper or in electronic or digital format) any Confidential Information for
any purpose.

 

  a. For purposes of this Section, the term “Confidential Information” shall
mean ideas, information, knowledge and discoveries, whether or not patentable,
that are not generally known in the trade or industry and about which you have
knowledge as a result of your past or present participation in the business of
the Company and/or your past or present employment with or other relationship
with the Company, including without limitation: products engineering
information; marketing, sales, distribution, pricing and bid process
information; product specifications; manufacturing procedures; methods; business
plans; strategic plans; marketing plans; internal memoranda; formulae; trade
secrets; know-how; research and development programs and data; inventions;
improvements; designs; sales methods; customer or prospective customer,
supplier, sales representative, distributor and licensee lists; mailing lists;
customer usages and requirements; computer programs; employee compensation
information; employee performance evaluations and employment-related personnel
information; and other confidential technical or business information and data.

 

  b. Notwithstanding the foregoing, you may disclose Confidential Information at
such times, in such manner and to the extent such disclosure is required by
court order or valid subpoena, on the condition that (i) you provide the Company
with prior ten (10) day written notice of such anticipated disclosure so as to
permit the Company to seek a protective order or other appropriate remedy;
(ii) limit such disclosure to what is strictly required and (iii) attempt to
preserve the confidentiality of any such Confidential Information so disclosed.

 

  c. The foregoing restrictions on Confidential Information do not apply to its
disclosure to your attorneys and related professionals or to its disclosure or
use in connection with your defending any claims against you, or asserting or
maintaining any positions in connection with the pending lawsuits and
investigations listed on Exhibit C to this Agreement or other matters in which
you are a party, provided that you use your best efforts to maintain the
confidentiality, or limit the use and disclosure, of such Confidential
Information.

 

15.

Integration: This Agreement contains the entire agreement of the Parties with
respect to the subject matter of this Agreement. This Agreement supersedes any
and all other agreements, either oral or in writing, between the Parties with
respect to your employment by and separation of employment from the Company, and
all such agreements shall be void

 

6



--------------------------------------------------------------------------------

  and of no effect. Each Party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any Party, or anyone acting on behalf of any Party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement will be valid or binding. The Parties agree that the
Agreement shall be construed as if the Parties jointly prepared it so that any
uncertainty or ambiguity shall not be interpreted against any one Party and in
favor of the other. This Agreement cannot be amended, supplemented or modified
except through a subsequent written document agreed to and signed by both
Parties. Nothing in this Agreement, including releases in Sections 7 and 8, is
intended to release, affect, modify, or waive your rights to D&O Insurance or
related coverage, or to discharge or modify the Parties’ obligations arising
under this Agreement.

 

16. No Admission: This Agreement is not intended, and shall not be construed, as
an admission that either you or the Company have violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever.

 

17. Arbitration: Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, shall, to the fullest extent permitted by law,
be settled by arbitration in a forum and form agreed upon by the Parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Palm Beach County, Florida in accordance with the
Employment Dispute Resolution Rules of the AAA, including but not limited to,
the rules and procedures applicable to the selection of arbitrators. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, this Section shall not
preclude either party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section.

 

18. Prevailing Party: The prevailing party in any action to enforce this
Agreement is entitled to payment of a reasonable attorney’s fee and all costs,
including appellate fees and costs, related to the action as determined by the
arbitrator or a court in any such action.

 

19. Governing Law: This Agreement shall be construed in accordance with the laws
of the State of Florida. Should any provision of this Agreement be declared or
determined by an arbitrator or any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement and all other valid provisions shall
survive and continue to bind the Parties.

 

20. Counterparts: This Agreement may be signed in counterparts, each of which
will be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

7



--------------------------------------------------------------------------------

21. BY SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE THAT YOU HAVE HAD THE OPPORTUNITY
TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE; THAT YOU HAVE CAREFULLY REVIEWED AND
CONSIDERED THIS AGREEMENT; THAT YOU UNDERSTAND THE TERMS OF THE AGREEMENT; AND
THAT YOU VOLUNTARILY AGREE TO THE TERMS OF THE AGREEMENT.

 

JONATHAN NEUMAN       IMPERIAL HOLDINGS, INC.

/s/ Jonathan Neuman

    By:  

/s/ Michael Altschuler

Jonathan Neuman           Name:   Michael Altschuler Dated: 4/26/12     Title:  
General Counsel & Secretary     Dated:   4/26/12

 

8



--------------------------------------------------------------------------------

EXHIBIT A

April 26, 2012

Board of Directors

Imperial Holdings, Inc.

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

 

  Re: Notice of Resignation

Board of Directors:

Pursuant to our discussion, this is my official notification that I am
resigning, effective immediately, from my positions as President and Chief
Operating Officer of Imperial Holdings, Inc. (the “Company”) and any positions
held with subsidiaries of the Company, as applicable.

 

Very truly yours, Jonathan Neuman



--------------------------------------------------------------------------------

EXHIBIT B

April 26, 2012

Board of Directors

Imperial Holdings, Inc.

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Gentlemen:

Pursuant to our discussion, this is my official notification that I am
resigning, effective immediately, from the Board of Directors of Imperial
Holdings, Inc.

 

Very truly yours, Jonathan Neuman



--------------------------------------------------------------------------------

EXHIBIT C

Certain Proceedings

1. Grand jury investigation conducted by the United States Attorney’s Office for
the District of New Hampshire.

2. The investigation by the United States Securities and Exchange Commission
(“SEC”) relating to the subpoena served by the SEC on the Company or about
February 17, 2012, referenced in the Company’s Form 8-K filed on February 21,
2012.

3. Martin J. Fuller, et al, v. Imperial Holdings, Inc., Antony Mitchell, Richard
J O’Connell, Jr., Jerome A. Parsley, Jonathan Neuman, David A. Buzen, FBR
Capital Markets & Co., IMP Securities LLC and. Wunderlich Securities, Inc.,
pending in the United States District Court for the Southern District of
Florida, Case No. 9:11-cv-81184.

4. City of Roseville Employees Retirement System, et al. v. Antony Mitchell,
Richard J, O’Connell, Jr., Jerome A. Parsley, Jonathan Neuman, David A Buzen,
FBR Capital Markets & CO., JMP Securities LLC and Wunderlich Securities, Inc.,
pending in the United States District Court for the Southern District of
Florida, Case No. 9:11-cv-81300.

5. Richard Sauer and Francis Sauer, et al. v. Antony Mitchell, Richard J:
O’Connell, Jr., Jerome A. Parsley, Jonathan Neuman, David A Buzen, FBR Capital
Markets & Co., JMP Securities LLC and Wunderlich Securities, Inc., pending in
the United States District Court for the Southern District of Florida,
9:11-cv-81282 .

6. Norman Pondick, et al. v. Antony Mitchell, Richard J. 0’Connell, Jr., Jerome
A. Parsley, Jonathan Neuman, David A. Buzen, FBR Capital Markets & Co., JMP
Securities LLC and Wunderlich Securities, Inc., pending in the United States
District Court for the Southern District of Florida, 9:11-cv-81347.